                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:  ZOSTAVAX (ZOSTER VACCINE              MDL NO. 2848
 LIVE} PRODUCTS LIABILITY
 LITIGATION


 THIS DOCUMENT RELATES TO:
 AUGUST SPEIRS, et al.

                      V.

 MERCK   &   CO., INC., et al.                 CIVIL ACTION NO. 18-20270


                              PRETRIAL ORDER NO.   aw0
             AND NOW, this       ~I.A;k. day of January, 2020, for the
reasons stated in the foregoing Memorandum, it is hereby ORDERED

that:

             (1)     the motion of plaintiff Joan Spiers for an

extension of time to comply with Pretrial Order No. 205 is

DENIED; and

             (2)     this action is DISMISSED with prejudice.

                                          BY THE COURT:




                                        --~--          {             J.
                                                                           :
